       Case 8-19-76260-ast            Doc 56       Filed 09/24/19        Entered 09/24/19 14:55:34




 Andrew I. Silfen
 George P. Angelich
 Jordana L. Renert
 ARENT FOX LLP
 1301 Avenue of the Americas, Floor 42
 New York, NY 10019
 Telephone: (212) 484-3900
 Facsimile: (212) 484-3990
 Email: andrew.silfen@arentfox.com
        george.angelich@arentfox.com
        jordana.renert@arentfox.com

 Counsel for 6060 Armor Road, LLC

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
                                                              )         Chapter 11
                                                              )
                                                              )         Case No. 19-76260 (AST)
                                                              )         Case No. 19-76263 (AST)
 In re:
                                                              )         Case No. 19-76267 (AST)
                                                              )         Case No. 19-76268 (AST)
 Absolut Facilities Management, LLC, et al.,
                                                              )         Case No. 19-76269 (AST)
                                                              )         Case No. 19-76270 (AST)
                                     Debtors. 1
                                                              )         Case No. 19-76271 (AST)
                                                              )         Case No. 19-76272 (AST)
                                                              )
                                                              )         (Jointly Administered)
                                                              )
                                                              )
 6060 ARMOR ROAD, LLC,                                        )
                                                              )
                                     Plaintiff,               )
                                                              )
          v.                                                  )         Adversary Proceeding No. 19-08121
                                                              )
 ABSOLUT FACILITIES MANAGEMENT, LLC
                                                              )
 and ABSOLUT CENTER FOR NURSING AND
                                                              )
 REHABILITATION AT ORCHARD PARK, LLC
                                                              )
                                     Defendants.
                                                              )
                                                              )

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924) (collectively, the “Debtors”).
          Case 8-19-76260-ast             Doc 56      Filed 09/24/19         Entered 09/24/19 14:55:34




               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
        APPLICATION FOR THE ENTRY OF ORDERS GRANTING A TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION ENJOINING
             DEFENDANTS FROM IMPLEMENTING UNAPPROVED PLAN
              OF CLOSURE PRIOR TO APPROVAL UNDER 11 U.S.C. § 363

           6060 Armor Road, LLC (“Plaintiff”), by and through its attorneys, Arent Fox LLP, submits

this memorandum of law in support of its application (the “Application”) against defendants

Absolut Facilities Management, LLC and Absolut Center for Nursing and Rehabilitation At

Orchard Park, LLC (collectively, the “Defendants”) seeking the entry of Orders under section

105(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 7065 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) (a) temporarily restraining the

Defendants from taking any steps or proceeding in any way to implement their voluntary plan of

closure (the “Closure Plan”) with respect to the skilled nursing facility located at 6060 Armor

Road, Orchard Park, New York 14127 (the “Orchard Park Facility”) prior to this Court’s approval

thereof in violation of 11 U.S.C. § 363; and (b) granting a preliminary injunction enjoining the

Defendants from proceeding in any way to implement the Closure Plan with respect to the Orchard

Park Facility prior to this Court’s approval thereof in violation of 11 U.S.C. § 363.

           In support of its Application, Plaintiff submits this Memorandum of Law, the Affidavit of

Ira Smedra in support of injunctive relief (the “Affidavit”)2 and the declaration of counsel pursuant

to Rule 9077-1 of the Local Rules for the Bankruptcy Court of the Eastern District of New York.

                                                  JURISDICTION

           This Court has jurisdiction to consider the Application pursuant to 28 U.S.C. § 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought in the Application



2
    Capitalized terms used but not otherwise defined herein shall have the meanings assigned such terms in the Affidavit.

                                                             2
      Case 8-19-76260-ast        Doc 56      Filed 09/24/19     Entered 09/24/19 14:55:34




are Sections 105 and 363 of the Bankruptcy Code. Relief is further authorized pursuant to Rules

7065 and 9006(c)(1) of the Bankruptcy Rules.

                                              FACTS

       The relevant facts are set forth in the Affidavit and are incorporated herein in their entirety.

The Court is also respectfully referred to the Complaint dated September 23, 2019 and the docket

of these Chapter 11 cases.

                                     REQUESTED RELIEF

       By the Application, Plaintiff seeks a temporary restraining order (“TRO”), followed by a

preliminary injunction, temporarily restraining and enjoining the Defendants from implementing

their voluntary Closure Plan unless and until they obtain this Court’s approval under section 363

of the Bankruptcy Code in order to avoid rendering the Closure Motion moot. Accordingly,

Plaintiff seeks the entry of Orders pursuant to section 105(a) of the Bankruptcy Code and

Bankruptcy Rule 7065: (a) temporarily restraining the Defendants from taking any steps or

proceeding in any manner to implement the Closure Plan with respect to the Orchard Park Facility

prior to this Court’s approval thereof in violation of 11 U.S.C. § 363; and (b) granting a preliminary

injunction enjoining the Defendants from proceeding in any way to implement the Closure Plan

with respect to the Orchard Park Facility prior to this Court’s approval thereof in violation of 11

U.S.C. § 363.

                                           ARGUMENT

       A preliminary injunction may be issued where a plaintiff demonstrates (1) irreparable

harm, “and (2) either (a) a likelihood of success on the merits or (b) sufficiently serious questions

going to the merits to make fair ground for litigation,” plus a tipping of the balance of equities in

favor of the plaintiff. MONY Group, Inc. v. Highfields Capital Mgmt., L.P., 368 F.3d 138, 143



                                                  3
       Case 8-19-76260-ast           Doc 56      Filed 09/24/19        Entered 09/24/19 14:55:34




(2d Cir. 2004) (citation omitted); see Pashaian v. Eccelston Props., 88 F.3d 77, 85 (2d Cir. 1996)

(citations omitted); Blum v. Schlegel, 18 F.3d 1005, 1010 (2d Cir. 1994) (citation omitted);

Citibank, N.A. v. Nyland (CF8), Ltd., 839 F.2d 93, 97 (2d Cir. 1988) (citation omitted); Church of

Scientology Int’l v. Elmira Mission, 794 F.2d 38, 41 (2d Cir. 1986) (citation omitted); Power Test

Petroleum Distribs., Inc. v. Calcu Gas, Inc., 754 F.2d 91, 95 (2d Cir. 1985) (citation omitted); see

also FED. R. CIV. P. 65 (outlining requirements for issuance of preliminary injunctions); FED. R.

BANKR. P. 7065 (applying FED. R. CIV. P. 65 in bankruptcy proceeding).

        The showing of irreparable injury is “the most important prerequisite for the issuance of a

preliminary injunction.” NAACP v. Town of East Haven, 70 F.3d 219, 224 (2d Cir. 1995) (citing

Reuters Ltd. v. United Press Int’l, Inc., 903 F.2d 904, 907 (2d Cir. 1990)); accord Citibank, N.A

v. Citytrust, 756 F.2d 273, 275 (2d Cir.1985) (citation omitted). As a general rule, an irreparable

injury is also one that cannot be redressed through a monetary award. See, e.g., Wisdom Import

Sales Co., L.L.C. v. Labatt Brewing Co., Ltd., 339 F.3d 101, 113–14 (2d Cir. 2003) (citations

omitted).

        For the reasons stated above and reiterated below, sufficient grounds exist for the entry of

a TRO, as well as a preliminary injunction.3

             A. Absent Injunctive Relief, the Landlord Will Suffer Irreparable Harm

        By the Complaint, Plaintiff asserts, inter alia, that Defendants are violating section 363(b)

of the Bankruptcy Code by taking active steps outside the ordinary course of business to implement

the Closure Plan prior to approval of this Court, which, absent a TRO, will render moot this Court’s

consideration on October 3, 2019 of the Motion for Entry of Order Approving the Debtors’ Plan




3
 The Landlords’ objections to the Debtors’ debtor-in-possession financing facility [Docket Nos. 30, 39] (the “DIP
Objections”) and all arguments therein are incorporated by reference as if fully set forth herein.

                                                       4
      Case 8-19-76260-ast         Doc 56     Filed 09/24/19      Entered 09/24/19 14:55:34




of Closure for Orchard Park Facility [Docket No. 51] (the “Closure Motion”). Defendants are

actively and rapidly discharging patients at the Orchard Park Facility in furtherance of the Closure

Plan and outside the ordinary course of business. Specifically, Plaintiff has come to learn that,

since commencing these cases on September 10, 2019, Defendants have discharged no fewer than

between 60 and 70 patients from the Orchard Park Facility, which, for context, housed

approximately 176 patients (out of 202 patient beds) as of June 2019. Affidavit at ¶¶ 8, 20.

Because the Orchard Park Facility is no longer admitting new patients, the facility is likely, at best,

at half-capacity. Id. ¶ 20. By now, the patient population of the Orchard Park Facility is likely

even less. In fact, Plaintiff’s counsel learned today that only 40 patients remain at the Orchard

Park Facility as of today.

       Accordingly, the Complaint seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201-

02 (the “Declaratory Judgment Act”) that section 363(b)(1) of the Bankruptcy Code prohibits

Defendants from implementing the Closure Plan prior to this Court’s approval of the Closure

Motion. Absent a TRO, followed by a preliminary injunction, Defendants’ actions to date indicate

it will continue to discharge patients from the Orchard Park Facility in furtherance of the Closure

Plan. The resulting harm to Plaintiff (and to the Debtors’ estates as a whole) would be devastating

and irreparable. Accordingly, Plaintiff requests entry of a TRO and preliminary injunction to

maintain the status quo pending a hearing on the Closure Motion on October 3, 2019.

       The first and most obvious fact is that closing the Orchard Park Facility would indisputably

harm Plaintiff, who would cease to be paid rent and would be left with only an empty building.

Plaintiff and its affiliate landlords (collectively, the “Landlords”) will oppose the Closure Motion

in due course and the Court will consider the Closure Motion and objections thereto and make its

ruling at or after the October 3 hearing. For the purposes of the instant action, however, Plaintiff



                                                  5
      Case 8-19-76260-ast        Doc 56      Filed 09/24/19     Entered 09/24/19 14:55:34




will be seriously and irreparably harmed if Defendants continue to implement the Closure Plan

before it is approved by discharging patients at the current rate.

       First, if Defendants continue this course of action, the Closure Motion will be rendered

moot before the Court has an opportunity to issue a ruling. If the Court denies the Closure Motion,

Plaintiff (and all other creditors) will be irreparably harmed if, at the time of denial, Defendants

have already substantially consummated the Closure Plan. Put another way, denial of the Closure

Motion will be meaningless if, come October 3, most or all of the patients at the Orchard Park

Facility have already been discharged. Critically, the potential for this Court’s denial of the

Closure Motion is not remote. Plaintiff contends, as the Landlords will contend in their objection

to the Closure Motion, that denial is warranted. When considering motions to close healthcare

facilities, bankruptcy courts routinely acknowledge the gravity of such action and the heavy burden

borne by a debtor seeking its approval. See, e.g., In re Saint Vincents Catholic Med. Centers of

New York, 429 B.R. 139 (Bankr. S.D.N.Y. 2010) (noting the extent of the record established by

moving debtors and stating “[t]he process of winding down the Hospital has been done in a

procedurally proper manner. The Debtors have been open at all hearings and in all their papers

about their dire financial condition. The efforts to save St. Vincent’s Hospital have been widely

reported in the media and documented in court papers. The Court is saddened by the closing of

this historic Hospital that has provided so many services to so many people for more than 150

years.”); In re Spectrum Healthcare LLC et al., Case Nos. 16-21365 - 21639 (Bankr. D. Conn.

July 12, 2017) (ECF No. 463) (approving closure of nursing home facilities but noting “the Court

has struggled with the toll that closing the Facilities might inflict upon the residents, who are

among our most vulnerable citizens, and the employees, who have devoted skill, time and

humanity to their service”). The gravity of closing a healthcare facility and the debtor’s heavy



                                                  6
         Case 8-19-76260-ast           Doc 56      Filed 09/24/19       Entered 09/24/19 14:55:34




burden to establish it is warranted was noted by the Bankruptcy Court for the Southern District of

New York in In re Saint Vincents Catholic Med. Centers of New York, 2007 WL 2492787, at *21

(Bankr. S.D.N.Y. Aug. 29, 2007), which noted:

           The closing of any medical facility in a big city is almost certain to generate intense
           and emotional opposition from doctors, other hospital staff and affected local
           community groups. The Court must be sensitive to such pressures and must grant
           time and attention to the objecting community voices. Most important, the debtors
           must provide the Court with a comprehensive, well-documented record of affidavits
           and supporting exhibits demonstrating to the press, politicians and the public the
           economic or other facts of life requiring closure. (emphasis added).

           In fact, courts have delayed and even denied closure when a debtor has failed to provide

sufficient detail regarding their closure plan or when they have failed to explore strategic

alternatives. See In re Center City Healthcare, LLC et al., Case No. 19-11466 (Bankr. D. Del)

(ECF No. 101) (delaying determination on motion to approve closure of Hahnemman University

Hospital until debtor discloses plans and engages in discussions with interested parties); In re St.

Mary Hosp., 86 B.R. 393 (Bankr. E.D. Pa. 1988) (denying motion to close hospital and ordering

debtor to explore alternatives to closure with interested parties). In fact, in both of the foregoing

cases, the delay or denial of the respective closure plans bore substantial fruit for the estates. The

denial in St. Mary resulted in a sale of the hospital. See In re St. Mary Hosp., 117 B.R. 125 (Bankr.

E.D. Pa. 1990). In Center City, delaying consideration of the closure plan for the Hahnemman

University Hospital led to an unexpectedly robust auction process resulting in a $55 million bid

for certain assets.4

           Here, the Closure Motion is startlingly devoid of detail regarding the Closure Plan. In fact,

the Closure Motion does not even attach the actual Closure Plan of which it seeks approval and,

despite this Court’s urging at the September 18 hearing that it should made available with only


4
    See https://www.inquirer.com/business/hahnemann-university-hospital-residency-slots-55-million-20190809.html


                                                         7
       Case 8-19-76260-ast             Doc 56       Filed 09/24/19        Entered 09/24/19 14:55:34




confidential patient information redacted, neither Landlords nor their counsel have seen the

Closure Plan. Furthermore, the summary of the Closure Plan’s terms is limited to a single, three-

sentence paragraph that explains only that the Closure Plan provides for cessation of admissions

as of August 15, 2019, a target closing date of November 15, 2019, and for personnel to solicit

patient preferences for alternative placement. Closure Motion at ¶ 11.5 The Closure Motion also

fails to address whether any other regulatory approvals are required, including consent of the

United States Department of Housing and Urban Development pursuant to the Defendants’

Healthcare Regulatory Agreement with HUD. The Closure Motion is simply insufficient for the

drastic relief it requests. Moreover, the Closure Motion does not even mention any exploration of

strategic alternatives to closure, such as a sale to a replacement operator. Rather, the Debtors seek

to run straight to closure,6 ignoring the requests of the Landlords to consider a transaction with one

of the interested operators they have already identified. This course of action defies good business

sense and the Closure Motion falls far short of what is necessary for obtaining approval of closure

of a healthcare facility. Thus, it is likely that this Court will deny the Closure Motion. Denial of

the Closure Motion, however, would have no meaning or value to any interested party, including

Plaintiff, if the Orchard Park Facility has already effectively been shut down by the time a ruling

is entered. Thus, absent a TRO, Plaintiff will be irreparably harmed.

         In addition, continuing to discharge patients at the Orchard Park Facility has already begun

to chill and will potentially foreclose the possibility of an alternative, value-maximizing

transaction for any or all of the Senior Care Facilities, not just the Orchard Park Facility. The


5
 The very first mention of any closure timeline came at the second interim hearing in these cases on September 18,
2019, when, only after urging from Landlords’ counsel, Debtors’ counsel indicated the process would take 60 days.
6
 The Debtors’ efforts to implement the Closure Plan are premature in these cases, as their schedules and statements
of financial affairs have yet to be filed demonstrating the universe of claims against the Orchard Park Debtor and the
Court has yet to make a determination on the appointment of a patient care ombudsman as requested by the Clerk’s
Office.

                                                          8
       Case 8-19-76260-ast            Doc 56      Filed 09/24/19        Entered 09/24/19 14:55:34




Landlords have been contacted by and are in discussions with multiple parties that have expressed

strong interest in a transaction to assume operations for one or more of the Skilled Nursing

Facilities. Affidavit at ¶¶ 27, 29. In fact, the Landlords have made clear on multiple occasions

that they are actively negotiating a letter of intent with one party in particular who wishes to replace

the Debtors as operator for all seven of the Senior Care Facilities.7 See DIP Objections; Affidavit

at ¶ 28. This party is an experienced and well-established operator in this industry who is currently

operating other facilities in the State of New York, and has been conducting its due diligence on

the Senior Care Facilities for approximately 30 days. Affidavit at ¶ 28. Unfortunately, however,

Defendants’ rapid discharge of patients from the Orchard Park Facility, has already changed the

trajectory of negotiations and has the potential to chill a transaction altogether. Id.

        The Landlords have repeatedly requested that the Defendants delay closure of the Orchard

Park Facility in favor of considering a transaction with one or more of these interested parties, or

any other potential replacement operator the Debtors may identify. Closing the Orchard Park

Facility now, however, to which the Defendants appear committed, would disrupt and potentially

foreclose the possibility of any such transaction. It should go without saying that a skilled nursing

facility’s ability to generate revenue derives directly from its patient population. If most or all of

the patients at the Orchard Park Facility are discharged, the value of that facility to any replacement

tenant would be drastically reduced, thereby hampering any potential deal. Skilled nursing facility

operators, including those expressing interest in assuming operations of the Debtors’ facilities, are

interested in turn-key facilities with a robust patient census. Id. at ¶ 30. A defunct or nearly-empty

facility that requires an operator to start from scratch in filling over 200 patients beds—let alone


7
  These discussions commenced prepetition and the Debtors were aware of and, in fact, supported these discussions.
The Landlords further understand that the Debtors have been in contact with this party in the course of its ongoing
due diligence as recently as within the last 10 days. Affidavit at ¶ 16. The Landlords welcome and urge the Debtors
to participate in discussions with this potential new operator and any other potential new operator.

                                                        9
       Case 8-19-76260-ast             Doc 56       Filed 09/24/19        Entered 09/24/19 14:55:34




hiring a new staff, buying new equipment, and incurring other start-up costs (such as licensure and

certification, itself a tremendously difficult if not impossible task for a closed facility) is

significantly less attractive than acquiring a facility as a going concern. Id. As a result, the

potential replacement operators interested in the Debtors’ facilities have expressed concerns over

the efforts to rapidly discharge patients and close the Orchard Park Facility. Id. at ¶ 29.

         Every discharge of a patient reduces the value of the Orchard Park Facility both in terms

of present cash flow and in terms of locating a replacement operator. Id. at ¶ 31. If Defendants

are permitted to continue to discharge patients from the Orchard Park Facility, its value by the

October 3 hearing will be substantially depleted. Id. That is textbook waste of a skilled nursing

facility and a substantial asset in these Chapter 11 cases. Id.

         In addition, the Orchard Park Facility is adjoined to an assisted living facility known as

Orchard Brooke, which is also leased by an affiliate of Plaintiff to Debtor Absolut at Orchard

Brooke, LLC. Id. at ¶ 9. Potential new operators are likely to consider the two adjoining facilities

to together hold a significantly higher going concern value than each would otherwise hold

separately, meaning that the closure of Orchard Park will likely negatively impact the value of

Orchard Brooke in particular, because the value of having an adjoining skilled nursing and assisted

living facilities is likely greater than the sum of the parts individually. Id. at ¶¶ 9, 24. Allowing

the Defendants to continue to reduce the Orchard Park Facility’s patient population in furtherance

of a Closure Plan that has yet to be approved will set an unsettling precedent for any interested

replacement tenant, who will likely become hesitant to consider a transaction for one or more of

the other Senior Care Facilities.8



8
 It would also set an unacceptable precedent for this Court, which, if the Debtors’ ongoing implementation of the
Closure Plan is allowed to continue prior to approval, will likely face the same conduct from other debtors in similar
cases in the future.

                                                         10
       Case 8-19-76260-ast             Doc 56        Filed 09/24/19        Entered 09/24/19 14:55:34




         For the foregoing reasons, absent a TRO and preliminary injunction enjoining Defendants’

continued discharge of patients from the Orchard Park Facility, Plaintiff will suffer irreparable

harm. However, for the reasons stated above, the harm would not be limited to Plaintiff, but would

be borne by the Debtors’ estates as well. “Courts in the Second Circuit have recognized a limited

exception to the irreparable harm requirement for issuance of a preliminary injunction in the

bankruptcy context where the action to be enjoined is one that threatens the reorganization

process[.]” Lyondell Chem Co. v. Centerpoint Energy Gas Servs. (In re Lyondell Chem. Co.), 402

B.R. 571, 590 (Bankr. S.D.N.Y. 2009). By implementing the Closure Plan prior to approval and

rapidly discharging patients, Defendants are threatening the Debtors’ own reorganization process

by ignoring promising alternatives that would maximize value.

         Moreover, they are pursuing a course of action that would violate the requirement of

section 365(d)(3)9 that, absent court approval, they timely perform all obligations under executory

contracts and unexpired leases until assumption or rejection, thereby creating substantial additional

claims in the chapter 11 cases, including wind-down and closure costs and the post-petition

damages claims of Plaintiff and other contract counterparties for the post-petition breach of their

respective agreements, which would be entitled to administrative expense priority.10 The Debtors’

projections and budget in connection with their pending debtor-in-possession financing do not

provide or account for any of these costs and claims and, therefore, as a result of their chosen


9
  The Debtors are ignoring the requirements of section 365(d)(3) while simultaneously relying on it for the proposition
that they are entitled to not pay rent during the first 60 days of these cases.
10
   Though the Debtors have yet to make a motion to reject the Lease, there are numerous continuing, postpetition
breaches of and defaults under the Lease, including, in addition to failure to pay rent and among others, (i) failure to
continue to operate the business in the ordinary course (Lease, § 19.1(c)), (ii) committing waste on the leased premises
(id., § 10.2) and (iii) committing any act that may cause regulatory licenses to be revoked. See Affidavit at ¶¶ 10-13;
21-22. Furthermore, the Landlords reserve all rights related to any subsequent rejection efforts, including the right to
assert the leases for the Senior Care Facilities constitute a single, integrated agreement that may only be rejected or
assumed in full as a single integrated lease. The Landlords assert that the intention of the parties, the subject matter
of the leases, and the conduct of the parties demonstrate that the leases were intended to be a single integrated
agreement.

                                                          11
      Case 8-19-76260-ast         Doc 56     Filed 09/24/19      Entered 09/24/19 14:55:34




direction to date, the Debtors are setting these cases up for administrative insolvency and, indeed,

may be administratively insolvent already.

       The Defendants and other Debtors are acting intentionally, recklessly, and without regard

for their estates, patients, or good business sense. For these reasons and others, the appointment

of a chapter 11 trustee is warranted and the Landlords intend to request such appointment in the

near term. In the meantime, however, a TRO and preliminary injunction are necessary for

preventing irreparable harm to Plaintiff and the Debtors’ estates as a whole.

           B. Plaintiff Has Demonstrated A Likelihood Of Success On The Merits

       Plaintiff is likely to succeed on the merits of its request for a declaratory judgment that

section 363(b)(1) requires notice, a hearing, and this Court’s approval before Defendants may

implement the Closure Plan. In fact, the “merits” are no longer in dispute as Defendants have

already acknowledged and submitted to the requirements of section 363(b)(1) by seeking this

Court’s approval of the Closure Plan through the filing of the Closure Motion. In so doing,

Defendants have already commenced section 363(b)’s procedure for obtaining approval of

transactions outside the ordinary course of business. Remarkably, however, Defendants are

continuing to take action outside the ordinary course of business prior to this Court’s ruling on

the Closure Motion by actively taking steps to implement the Closure Plan. Defendants cannot

have it both ways, and must cease implementing the Closure Plan until this Court’s ruling. As a

result, there is an actual controversy that justifies and requires a declaratory judgment to protect

Plaintiff’s rights and interests. Therefore, Plaintiff is likely to succeed on the merits and obtain its

requested declaratory judgment.

       When a proposed transaction is outside the ordinary course of the debtor’s business, the

Bankruptcy Code prohibits the debtor from using property of the estate until creditors and other



                                                  12
      Case 8-19-76260-ast        Doc 56     Filed 09/24/19     Entered 09/24/19 14:55:34




parties in interest are given notice and the opportunity to be heard. See 11 U.S.C. § 363(b)(1); In

re Advanced Contracting Sols., LLC, 582 B.R. 285, 304 (Bankr. S.D.N.Y. 2018) (“[A] debtor and

its CRO are not given automatic and advance approval for all their actions. Instead, they must

come back to the Court to seek authority as appropriate, including for actions outside the ordinary

course of business[.]”)

       The term “ordinary course of business” has generally been accepted “to embrace the

reasonable expectations of interested parties of the nature of transactions that the debtor would

likely enter in the course of its normal, daily business.” In re Fairfield Sentry Ltd., 539 B.R. 658,

675 (Bankr. S.D.N.Y. 2015), subsequently aff’d, 690 F. App’x 761 (2d Cir. 2017) (quoting Med.

Malpractice Ins. Ass’n v. Hirsch (In re Lavigne ), 114 F.3d 379, 384 (2d Cir.1997)) (internal

quotations and citations omitted). To determine whether a transaction is an ordinary course

transaction, “courts apply the ‘vertical’ test, which asks whether the transaction subjects creditors

to economic risks different from those accepted at the time of contract with the debtor, and the

‘horizontal’ test, which asks whether the transaction is the type that similar businesses engage in

as part of their ordinary business operations.” Id. “[T]he touchstone of ‘ordinariness’ is thus the

interested parties’ reasonable expectations of what transactions the debtor in possession is likely

to enter in the course of its business.” Id. (internal quotations and citations omitted). Thus, “the

Court must examine the debtor’s business and similar businesses in the same industry.” Id.

       Shutting down a healthcare facility and discharging patients at the rate Defendants are

doing are clearly outside the ordinary course of business. It bears repeating that by seeking this

Court’s approval of the Closure Plan, Defendants have already admitted that all of the foregoing

factors are satisfied and that the Closure Plan is outside the ordinary course of business.

Defendants have asked for the Court’s approval of the Closure Plan. Now it must wait for it.



                                                 13
      Case 8-19-76260-ast         Doc 56     Filed 09/24/19      Entered 09/24/19 14:55:34




Furthermore, the “vertical” and “horizontal” tests are plainly satisfied here. Shutting down the

Orchard Park Facility and discharging patients in furtherance thereof satisfies the “vertical” test as

it subjects Plaintiff (and all creditors) to “economic risks different from those accepted at the time

of contract with the debtor[.]” Id. The lease for the Orchard Park Facility was entered into with

the expectation that it would be an operating, income-generating skilled nursing facility that would

enable Defendants to pay rent.       The “horizontal” test is likewise satisfied because rapidly

discharging patients and shutting down a healthcare facility are not typical actions taken by

healthcare facility operators “as part of their ordinary business operations.” Id. It is self-evident

that ceasing business operations is the opposite of “ordinary business operations” and is clearly

well outside “the reasonable expectations of interested parties of the nature of transactions that the

debtor would likely enter in the course of its normal, daily business.”

       In addition, as explained above, numerous chapter 11 healthcare debtors acknowledge the

obvious non-ordinariness of closing a healthcare facility by routinely seeking court approval. See,

e.g., In re Saint Vincents Catholic Med. Centers of New York, 429 B.R. 139 (Bankr. S.D.N.Y.

2010); In re Spectrum Healthcare LLC et al., Case Nos. 16-21365 - 21639 (Bankr. D. Conn. July

12, 2017) (ECF no. 463); In re Center City Healthcare, LLC et al., Case No. 19-11466 (Bankr. D.

Del) (EFC No. 101); In re St. Mary Hosp., 86 B.R. 393 (Bankr. E.D. Pa. 1988).

       Closing a skilled nursing facility such as the Orchard Park Facility is a serious endeavor

with drastic implications for all parties, including patients, employees, trade vendors and, not least,

a landlord such as Plaintiff. It is clearly outside the ordinary course of business, which the

Defendants have already acknowledged by filing the Closure Motion. A declaratory judgment is

warranted and necessary to establish what Defendants already acknowledge, that they may not

implement the Closure Plan before Court approval.



                                                  14
      Case 8-19-76260-ast        Doc 56     Filed 09/24/19     Entered 09/24/19 14:55:34




       The Declaratory Judgment Act “creates a means by which rights and obligations may be

adjudicated in cases involving an actual controversy that has not reached the stage at which either

party may seek a coercive remedy, or in which the party entitled to such a remedy fails to sue for

it.” In re Old Carco LLC, 530 B.R. 614, 618 (Bankr. S.D.N.Y. 2015) (quoting United States v.

Doherty, 786 F.2d 491, 498 (2d Cir.1986)). To demonstrate subject matter jurisdiction, a plaintiff

must demonstrate an “actual controversy”, which “must be a real and substantial controversy

admitting of specific relief through a decree of conclusive character, as distinguished from an

opinion advising what the law would be upon a hypothetical state of facts.” Id. In determining

whether an “actual controversy” exists to support a declaratory judgment, “the question in each

case is whether the facts alleged, under all circumstances, show that there is a substantial

controversy, between the parties having adverse legal interests, of sufficient immediacy and reality

to warrant the issuance of a declaratory judgment.” Id. (citing Maryland Cas. Co., 312 U.S. at

273, 61 S.Ct. 510; Nike, Inc. v. Already, LLC, 663 F.3d 89, 95 (2d Cir.2011); Kidder, Peabody &

Co., Inc. v. Maxus Energy Corp., 925 F.2d 556, 562 (2d Cir.1991)).

       Here, an actual controversy exists, arising from the fact that, despite multiple requests by

Plaintiff, Defendants have refused to cease their active implementation of the Closure Plan prior

to the hearing on October 3, 2019 where this Court will consider its approval. In doing so,

Defendants are acting inconsistently with their own Closure Motion as well as the Bankruptcy

Code, demonstrating their apparent (and conflicting) belief that they are permitted to take action

outside the ordinary course of business before obtaining the specific approval they are seeking.

Plaintiff has repeatedly demanded that Defendants cease such actions unless and until this Court

approves the Closure Motion. Defendants have ignored Plaintiff’s demands and, upon information

and belief, are continuing to discharge patients at the Orchard Park Facility in furtherance of the



                                                15
      Case 8-19-76260-ast         Doc 56     Filed 09/24/19      Entered 09/24/19 14:55:34




Closure Plan. Because Defendants’ actions are taking place now and, absent a TRO, will continue

between today and the October 3 hearing, this actual controversy is “of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.” Old Carco LLC, 530 B.R. at 618. Under

these circumstances, a declaratory judgment is warranted and necessary.

           C. The Balance of Equities Weighs in Favor of Plaintiff

       Here, the balance of equities weighs decidedly in favor of Plaintiff. Without a TRO and

preliminary injunction, Defendants will continue to rapidly discharge patients, potentially down to

zero, before the Court hears and rules on the Closure Motion. For the reasons stated herein, this

would cause irreparable harm to Plaintiff, not to mention the Debtors’ estates as a whole. On the

other hand, enjoining the Defendants from acting in a manner that is in violation of section 363 of

the Bankruptcy Code presents no harm to Defendants, but merely forces them to comply with the

Bankruptcy Code. In fact, enjoining further action pending a ruling on the Closure Motion is likely

to benefit the Debtors’ reorganization, as it will facilitate and leave open the possibility of a value-

maximizing transaction with one or more replacement tenants. Closure is the most harmful action

that can be taken for all parties under the circumstances and it must not occur or be substantially

consummated absent express Court approval.

           D. Plaintiff Should Not Be Required to Post A Bond

       Plaintiff should be excused from the requirement of Rule 65(c) to post a bond. Such

security is only required “in an amount that the court considers proper to pay the costs and damages

sustained by any party found to have been wrongfully enjoined or restrained.” FED. R. CIV. P.

65(c). Here, there is no scenario in which Defendants could be “found to have been wrongfully

enjoined or restrained” as Plaintiff is merely seeking to enjoin the Defendants from violating the

Bankruptcy Code. Furthermore, for the reasons stated above, the Defendants and other Debtors



                                                  16
      Case 8-19-76260-ast        Doc 56     Filed 09/24/19      Entered 09/24/19 14:55:34




are likely to benefit, not be harmed, by the injunction sought here as it will facilitate one or more

valuable alternative transactions.

                                         CONCLUSION

       In view of the gravity of the Defendants’ actions, their apparent desire to continue to violate

the Bankruptcy Code while simultaneously purporting to comply with it by seeking approval of

the Closure Motion, and the impending hearing on the Closure Motion on October 3, 2019 with

objections due on September 26, 2019, Plaintiff has reasonable concerns that, absent an immediate

TRO, the Defendants will continue to rapidly discharge patients prior to the October 3 hearing to

the detriment and irreparable harm to Plaintiff.

       Based upon the foregoing, Plaintiff respectfully requests that the Court enter Orders

granting a temporary restraining order and a preliminary injunction, pursuant to section 105(a) of

the Bankruptcy Code and Bankruptcy Rule 7065 enjoining the Defendants from proceeding in any

way to implement the Closure Plan with respect to the Orchard Park Facility prior to this Court’s

approval thereof in violation of 11 U.S.C. § 363.




                                       [Signature on following page




                                                   17
    Case 8-19-76260-ast     Doc 56   Filed 09/24/19   Entered 09/24/19 14:55:34




Dated: New York, New York
       September 23, 2019
                                          ARENT FOX LLP

                                          Counsel for 6060 Armor Road, LLC

                                          By:   /s/ George P. Angelich
                                                Andrew I. Silfen
                                                George P. Angelich
                                                Jordana L. Renert
                                                1301 Avenue of the Americas, Floor 42
                                                New York, New York 10019
                                                Telephone: (212) 484-3900
                                                Facsimile: (212) 484-3990
                                                Email: andrew.silfen@arentfox.com
                                                       george.angelich@arentfox.com
                                                       jordana.renert@arentfox.com
